Citation Nr: 0309360	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  01-01 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the decision which declared a forfeiture of all 
rights, claims, and benefits under laws administered by the 
Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The appellant had recognized guerrilla service from December 
1944 to October 1945.  He also had service with the Regular 
Philippine Army from October 1945 to November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a August 1998 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, that new and material evidence had not been 
submitted to reopen the previous determination of a 
forfeiture of benefits entitlement declared against the 
appellant.  The appellant subsequently perfected a timely 
appeal regarding that issue.  During that stage of the 
appeal, the RO issued a Statement of the Case (SOC) in 
January 2001.

In January 2003, the Board remanded this case to the RO so 
that the appellant could be provided the opportunity to 
appear at a personal hearing before a Veterans Law Judge.  As 
explained in the remand, the appellant had requested such a 
hearing in a VA Form 9, Appeal to Board of Veterans' Appeals, 
submitted in February 2002.  

Later that month, the RO issued a letter to the appellant 
advising him that his name had been placed on a list of 
persons wishing to appear for Travel Board hearings.  
However, in February 2003, the appellant submitted a signed 
statement indicating that he wished to withdraw his request 
for a personal hearing.  The claims folder was subsequently 
returned to the Board.


FINDINGS OF FACT

1.  In October 1951, the appellant was awarded entitlement to 
service connection for the residuals of a gunshot wound to 
the left arm.

2.  In July 1991, the appellant filed a claim of entitlement 
to additional compensation benefits based upon his having a 
dependent child.

3.  In February 1993, the appellant was informed of a Vac 
decision that he had forfeited all rights to benefits under 
the laws administered by VA because he had knowingly and 
intentionally presented materially false and fraudulent 
statements and documents in an attempt to support his claim 
for additional compensation benefits.

4.  In June 1997, the appellant filed to reopen the 
forfeiture matter, seeking revocation of the forfeiture of VA 
benefits previously declared against him.

5.  The additional evidence submitted since the February 1993 
decision does not bear directly and substantially upon the 
specific matter under consideration; and is not so 
significant that it must be considered in order to fairly 
decide the merits of the forfeiture matter.


CONCLUSIONS OF LAW

1.  The February 1993 decision regarding the appellant's 
forfeiture of entitlement to VA benefits is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2002).

2.  Evidence submitted since the final February 1993 decision 
wherein it was found that the appellant had forfeited 
entitlement to VA benefits is not new and material; thus, the 
appellant's forfeiture decision may not be not reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In an October 1951 rating decision, service connection was 
established for the residuals of gunshot wound injuries to 
the left hand, and a 10 percent disability evaluation was 
assigned.  In a December 1975 rating decision, the evaluation 
assigned for this disability was increased to 30 percent.

During a field investigation conducted in November 1988, it 
was determined that the appellant had become estranged from 
his wife, C.V., and that they had been separated for three 
years.  It was further determined that the appellant was now 
living with another woman, A.M., whom he described as his 
"common-law wife".

In July 1991, the appellant submitted a VA Form 21-686c, 
Declaration of Status of Dependents, in which he reported 
that he was married to A.C., and that they had a son, P.V., 
who was born in November 1986.  With this form, he also 
submitted a document entitlement "Marriage Contract", which 
reveals that he had married A.M. in June 1978.  He also 
submitted a birth certificate for P.V., which lists the 
appellant as the child's father.  He also submitted a signed 
affidavit from two individuals asserting that they knew P.V. 
to be the son of the appellant and A.C.; another form showing 
that the appellant and A.C. were also married in a separate 
Muslim ceremony in May 1991; and a VA dependency 
questionnaire listing P.V. as his son, which he signed in May 
1991.

The RO subsequently arranged for a field investigation to be 
conducted in order to determine whether P.V. was in fact the 
son of the appellant as had been indicated in the various 
documents submitted by the appellant.  This action was taken 
because the information recently submitted by the appellant 
appeared to contradict some of the information obtained 
during the November 1988 field investigation.



A VA Form 27-3537b, Report of Field Investigation, dated in 
August 1991, reveals that an investigator spoke with several 
of the appellant's neighbors, all of whom identified P.V. as 
the nephew of A.M.  During a subsequent interview, the 
appellant admitted to the investigator that P.V. was not his 
natural child.  The appellant asserted that he had merely 
submitted the birth record of the child in response to a 
request from VA to notify them as to any dependents that he 
may have, and not because he intended to defraud VA.  During 
the investigation, A.M. also confirmed that P.V. was her 
nephew and not her natural child.  The investigator 
subsequently obtained the accurate birth record for the 
child, as well as the Baptismal record.  Both of those 
records confirmed that individuals other than the appellant 
and A.M. were the child's natural parents.

During that investigation, the appellant also reported that 
he had procured a fake Philippine marriage contract when he 
was living with A.M. in Kuwait, because the law in that 
country required men and women to be married if they were 
seen together in public.  He noted that this was the document 
entitlement "Marriage Contract" dated in June 1978, which 
he had submitted in support of his claim.

Thereafter, in March 1992, another field investigation was 
undertaken in order to determine the appellant's degree of 
fault in attempting to claim additional compensation benefits 
on the basis that P.V. was his child.  At that time, the 
investigator attempted to interview the two individuals who 
had signed the affidavit on the appellant's behalf indicating 
that P.V. was his child.  It was found that one of these 
individuals, A.S., had migrated to the United States and 
could not be interviewed.  The other individual, B.F., 
reported that he had been approached by A.S. about signing 
the affidavit, but that he had initially refused because he 
knew that the child was not the appellant's.  A.S. reportedly 
explained that the appellant was not attempting to establish 
the paternity of the child, but only to prove to VA that the 
child was his dependent.  B.F. indicated that he had then 
agreed to sign the affidavit.  The appellant and A.M. could 
not be located to participate in this investigation.



In a July 1992 letter, the RO advised the appellant that it 
was proposing that his right to VA benefits be permanently 
forfeited on the basis that he had knowingly filed a 
fraudulent claim for additional benefits for P.V.  The RO 
noted that he had submitted a false birth certificate, 
marriage certificate, and affidavit in support of a claim for 
benefits, and that he had admitted the truth only after an 
investigation was started.  It was noted that he had obtained 
the fraudulent affidavit and birth certificate only after the 
date on which he signed the questionnaire, which suggested 
that those documents were created specifically for the 
purpose of proving the appellant's entitlement to additional 
benefits based upon the child's dependency.

In an August 1992 letter, the appellant admitted that he had 
caused the preparation of false documents in order to 
establish that P.V. was his natural child.  He denied, 
however, that he had done so in order to gain additional 
benefits from VA.  He averred that they had taken the child 
from A.M.'s sister because the child had been the result of 
an extra-marital affair.  The appellant noted that the idea 
of legally adopting the boy was too cumbersome and expensive 
so they did not attempt to do so.  He indicated that he had 
received a VA questionnaire in 1991 asking him if he had any 
dependents to report, and that he signed and completed the 
form, without thinking about the consequences, in May 1991.

In an October 1992 Administrative Decision, it was determined 
that this case should be submitted to the Director of 
Compensation and Pension Service for consideration of 
forfeiture for fraud under 38 U.S.C.A. § 6103(a).

Thereafter, in a February 1993 Forfeiture Decision by the 
Compensation and Pension Service, it was determined that the 
evidence supported a finding that the appellant had submitted 
a fraudulent claim for additional benefits.  It was noted 
that the appellant had completed and returned a questionnaire 
in which he claimed that P.V. was his child, and that he had 
submitted a fraudulent birth certificate.  The appellant was 
notified of this decision in a letter dated February 10, 
1993.



In a signed statement received at the RO on February 16, 
1994, the appellant indicated that he disagreed with the 
forfeiture determination.  

In a response letter dated in April 1994, the RO advised the 
appellant that he was advised of the forfeiture decision in a 
February 1993 letter and that he had been notified of his 
appellate rights at that time.  The RO concluded that, 
because he had not appealed that forfeiture decision within 
one year, that decision had become final.  The RO explained 
that he must submit new and material evidence, not previously 
considered, bearing directly on the reason for the 
forfeiture, if he wished to have the issue readjudicated by 
VA.  The RO also advised the appellant that he was free to 
appeal the issue of the timeliness of his attempted Notice of 
Disagreement (NOD) if he wished to do so.

In a statement received in June 1997, the appellant indicated 
that he wished to reopen the forfeiture matter, to obtain 
revocation of the forfeiture of benefits declared against 
him.  He asserted that he had married A.M. in 1996, and that 
they had legally adopted P.V. under the child's real name of 
N.P.C.  The appellant further reported that he had also 
become a United States citizen.  In support of this claim, he 
submitted a marriage certificate dated in April 1996, and 
several documents establishing that the appellant and A.M. 
had adopted the child in question in 1995.

The RO subsequently issued a letter to the appellant advising 
him that only evidence having a direct bearing on the reason 
for the forfeiture could be considered new and material 
evidence to reopen the claim.  This letter was issued in 
November 1997.

The appellant subsequently submitted several statements in 
which he admitted to submitting several false documents to 
VA, but argued that he was persuaded to do so by a local 
politician who told him that he could obtain additional 
benefits for the child by doing so.



In the August 1998 letter, the RO informed the appellant that 
the evidence recently submitted by the appellant, while new, 
was not material so as to warrant any change in the prior 
determination that he had forfeited all rights, claims, and 
benefits to which he might otherwise be entitled from VA.  
The RO noted that, in order to reopen a claim, he must submit 
evidence not previously submitted to VA, which bears directly 
and substantially on the specific matter under consideration, 
which is neither cumulative or redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

The appellant subsequently submitted several additional 
statements in which he reiterated the belief that the matter 
of his forfeiture should be reopened.  He also essentially 
reiterated his contention that he had been persuaded to 
submit the fraudulent documents to VA by a local politician.  
During that period, he submitted several additional documents 
in order to establish his U.S. citizenship, including a 
Social Security card, various tax forms, copies of driver's 
licenses, and documents from the Immigration and 
Naturalization Service.

In the January 2001 SOC, the RO continued to find that new 
and material evidence had not been submitted to reopen the 
matter of the appellant's forfeiture.

In the VA Form 9 submitted in February 2001, the appellant 
indicated that he wished to appear at a personal hearing 
before a Member of the Board.  The record reflects that, in 
November 2001, jurisdiction over this appeal was temporarily 
transferred from the RO in Manila to the RO in Oakland, 
California.  A hearing before a Decision Review Officer was 
scheduled, and the appellant was notified of the date and 
time of this hearing in a November 2001 letter from the 
Oakland RO.  The appellant then failed to report for this 
hearing, and jurisdiction over the case was transferred back 
to the RO in Manila.



As noted in the Introduction, the Board remanded this case to 
the RO in Manila in January 2003 so that the appellant could 
be provided the opportunity to appear at a personal hearing 
before a Veterans Law Judge.  As explained in the remand, the 
Board believed that the opportunity to appear at a hearing 
before a Decision Review Officer did not satisfy the 
appellant's request to appear before a Member of the Board.  

Later that month, the RO issued a letter to the appellant 
advising him that his name had been placed on a list of 
persons wishing to appear for Travel Board hearings.  
However, in February 2003, the appellant submitted a signed 
statement indicating that he wished to withdraw his request 
for a personal hearing.  The claims folder was subsequently 
returned to the Board.

II.  Legal Analysis

A.  Preliminary matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published regulations, 
which were created for the purpose of implementing many of 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct"). 

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  Unlike many questions subject to 
appellate review, the issue of whether new and material 
evidence has been submitted to reopen a previously final 
forfeiture decision, by its very nature, has an extremely 
narrow focus.  We note that the development of evidence 
appears to be complete.  By virtue of the January 2001 SOC, 
and correspondence to the appellant, the Board believes that 
the appellant has been given ample notice of the information 
necessary to substantiate his claim.  In this regard, the 
Board notes the text of the letters issued in November 1997, 
February 1998, August 1998, October 1998, November 1999, and 
September 2000 in which the RO advised the appellant that he 
must submit evidence directly bearing on the reason of the 
forfeiture in order to reopen the claim.  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring the 
Board to identify, in its final decision, the specific 
documents which provided VCAA notice to the appellant).  
Likewise, in the January 2001 SOC, he was given notice that 
VA has a duty to assist him in obtaining any evidence that 
may be relevant to this appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

Thus, although the law is not clear as to whether the VCAA 
applies in all aspects of an effort to reopen a previous, 
final forfeiture decision, we find that, if the VCAA is fully 
applicable, all of its requirements have been met in this 
matter.  Moreover, it appears that the appellant has not 
identified any evidence relative to his claim that has not 
been obtained and associated with the claims folder, and 
which would be needed for an equitable disposition of this 
appeal.  

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in undertaking more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  Similarly, as no other obtainable 
evidence has been indicated by the appellant, development by 
the Board would serve no useful purpose.  For the same 
reasons, the Board concludes that any defect in meeting the 
technical requirements of the VCAA is nonprejudicial and 
harmless error.

B.  New and material evidence to reopen forfeiture decision

In February 1993, it was determined that the appellant had 
knowingly, intentionally, and deliberately made, presented, 
and/or caused to be furnished to VA false statements 
regarding the true status of P.V., whom he had claimed to be 
his natural child for the purpose of obtaining VA benefits.  
Because the appellant did not file a written expression of 
disagreement with that decision within one year after 
receiving notification, the Board finds that the February 
1993 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

The Board is cognizant that, in February 1994, the RO 
received a document from the appellant entitled "Notice of 
Disagreement" in which he expressed an intent to appeal the 
forfeiture determination.  However, because he was notified 
of the forfeiture decision in a letter dated February 10, 
1993, and because his NOD was received on February 16, 1994, 
this document was clearly not received within the one-year 
period necessary to appeal.  The Board notes that the 
appellant was advised that his NOD was untimely in an April 
1994 letter, and that he was specifically advised that he 
could appeal the issue of the timeliness of the NOD.  
However, he did not do so. 

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of an appellant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  In determining whether evidence 
is new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992). 

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board is aware of the Court's ruling in Trilles v. West, 
13 Vet. App. 314 (2000) (en banc), that a declaration of 
forfeiture may be revoked upon the presentation of new and 
material evidence or on a finding of clear and unmistakable 
error.  The appellant herein does not appear to contend, and 
the Board does not find, that there was clear and 
unmistakable error in the February 1993 decision.  We further 
acknowledge that an original forfeiture action is an 
adversarial process initiated by VA, and requires the 
application of the beyond-a-reasonable-doubt standard to 
declare a forfeiture.  See Trilles, supra, at 320-22, 326-27.  
However, the instant appeal is an attempt to reopen a 
previously final forfeiture decision, so the essential issue 
is whether new and material evidence has been proffered to 
reopen the matter.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2002)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
Aug. 29, 2001, the effective date of the amendment.  66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001).  Accordingly, the Board 
will proceed to determine whether new and material evidence 
has been submitted to reopen the appellant's prior forfeiture 
decision in this matter without regard to the new version of 
38 C.F.R. § 3.156(a).

Having reviewed the complete record, the Board finds that the 
appellant has not submitted new and material evidence 
sufficient to reopen the previous forfeiture decision.  In 
the February 1993 decision, it was found that forfeiture was 
warranted because the appellant had submitted false and 
fraudulent evidence in support of a claim for VA benefits.  
This conclusion was based upon the appellant's own admission 
that he had submitted false documents in an effort to 
establish that P.V. was his natural child, and upon the 
testimony of B.F., who admitted to signing an affidavit 
indicating that the child was the natural child of the 
appellant, even though he knew that was untrue.

Since attempting to reopen his claim, the appellant has 
submitted his own assertion that it was in fact B.F., who was 
reportedly a local politician at the time, who persuaded him 
to submit the false evidence in support of a claim for 
additional benefits for the child.  However, regardless of 
whether the appellant's allegation is true, this would not 
change the fact that the appellant himself knowingly 
submitted the fraudulent evidence to VA.  Thus, not only does 
the new evidence fail to suggest that a forfeiture was not 
warranted, but it in fact strongly supports the previous 
forfeiture decision by establishing that he was well aware 
that he was submitting fraudulent evidence at that time.  For 
this reason, the Board finds that his contention does not 
bear directly and substantially upon the specific matter 
under consideration, and is not so significant that it must 
be considered in order to fairly decide the merits of his 
claim.

The appellant has also submitted a number of documents for 
the purpose of establishing that, since the February 1993 
forfeiture decision, he legally married A.M., and they 
legally adopted the child in question.  He has also submitted 
several documents establishing that he has since obtained 
U.S. citizenship.  However, these documents only touch upon 
the current status of the various individuals involved in the 
claim.  Because they do not in any way address the more 
pertinent question of whether he previously submitted 
fraudulent statements in support of a claim for VA benefits, 
they cannot be considered new and material evidence for the 
purpose of reopening his claim.  See Trilles, supra.  

Furthermore, the Board believes that, because the various 
documents submitted by the appellant establish that his 
marriage to A.M. and their adoption of the child did not 
occur until after the February 1993 decision, they in fact 
support the finding that the various documents submitted by 
the appellant 1991 were false and fraudulent.  The Court has 
held that evidence which is unfavorable to the appellant's 
case may not "trigger a reopening" of the claim.  
Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).

In summary, the Board has reviewed the appellant's claim 
under the standard for determining whether new and material 
evidence has been submitted, and found that the newly 
submitted evidence does not in any way negate the established 
fraud.  In essence, as discussed above, the Board believes 
that this evidence does not bear directly and substantially 
upon the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of his claim.  Accordingly, the Board finds 
that the appellant has not submitted new and material 
evidence to reopen the February 1993 decision which declared 
the forfeiture of VA benefits.


ORDER

New and material evidence has not been submitted to reopen 
the decision which declared a forfeiture of all rights, 
claims, and benefits under laws administered by the 
Department of Veterans Affairs, and the appeal is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

